    Case 2:18-cv-00546-JRG Document 89 Filed 01/02/20 Page 1 of 6 PageID #: 4058



                                  UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF TEXAS
                                       MARSHALL DIVISION


CANON, INC.

                                                              CIVIL ACTION NO. 2:18-cv-00546
                     Plaintiff,

         vs.
                                                              JURY TRIAL DEMANDED
TCL ELECTRONICS HOLDINGS LTD., TCL
CORPORATION,
SHENZHEN TCL NEW TECHNOLOGIES
CO. LTD.,
TCL KING ELECTRICAL APPLIANCES
(HUIZHOU) CO., LTD.,


                     Defendants.



                     SECOND AMENDED DOCKET CONTROL ORDER

         In accordance with the scheduling conference held in this case, it is hereby ORDERED that

the following schedule of deadlines is in effect until further order of this Court:

    Current      Amended          Event
    Deadline     Deadline

    September                     * Jury Selection - 9:00 a.m. in Marshall, Texas before Judge Rodney
    14, 2020                      Gilstrap

    August 10,                    * Pretrial Conference - 9:00 a.m. in Marshall, Texas before Judge
    2020                          Rodney Gilstrap

    August 3,                     *Notify Deputy Clerk in Charge regarding the date and time by
    2020                          which juror questionnaires shall be presented to accompany by jury
                                  summons if the Parties desire to avail themselves the benefit of using
                                  juror questionnaires 1




1
 The Parties are referred to the Court’s Standing Order Regarding Use of Juror Questionnaires in Advance of Voir
Dire.
                                                         -1-
    Case 2:18-cv-00546-JRG Document 89 Filed 01/02/20 Page 2 of 6 PageID #: 4059



    Current       Amended          Event
    Deadline      Deadline

    August 3,                      *Notify Court of Agreements Reached During Meet and Confer
    2020
                                   The parties are ordered to meet and confer on any outstanding
                                   objections or motions in limine. The parties shall advise the Court of
                                   any agreements reached no later than 1:00 p.m. three (3) business
                                   days before the pretrial conference.

    August 3,                      *File Joint Pretrial Order, Joint Proposed Jury Instructions, Joint
    2020                           Proposed Verdict Form, Responses to Motions in Limine, Updated
                                   Exhibit Lists, Updated Witness Lists, and Updated Deposition
                                   Designations

    July 27,                       *File Notice of Request for Daily Transcript or Real Time
    2020                           Reporting.

                                   If a daily transcript or real time reporting of court proceedings is
                                   requested for trial, the party or parties making said request shall file
                                   a notice with the Court and e-mail the Court Reporter, Shelly
                                   Holmes, at shelly_holmes@txed.uscourts.gov.

    July 20,                       File Motions in Limine
    2020
                                   The parties shall limit their motions in limine to issues that if
                                   improperly introduced at trial would be so prejudicial that the Court
                                   could not alleviate the prejudice by giving appropriate instructions to
                                   the jury.

    July 20,                       Serve Objections to Rebuttal Pretrial Disclosures
    2020

    July 13,                       Serve Objections to Pretrial Disclosures; and Serve Rebuttal Pretrial
    2020                           Disclosures

    June 29,                       Serve Pretrial Disclosures (Witness List, Deposition Designations,
    2020                           and Exhibit List) by the Party with the Burden of Proof

    June 22,                       *Response to Dispositive Motions (including Daubert Motions).
    2020                           Responses to dispositive motions that were filed prior to the
                                   dispositive motion deadline, including Daubert Motions, shall be due
                                   in accordance with Local Rule CV-7(e), not to exceed the deadline
                                   as set forth in this Docket Control Order. 2 Motions for Summary
                                   Judgment shall comply with Local Rule CV-56.

2
  The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s failure to oppose a motion in
the manner prescribed herein creates a presumption that the party does not controvert the facts set out by movant and
has no evidence to offer in opposition to the motion.” If the deadline under Local Rule CV 7(e) exceeds the deadline
                                                           -2-
 Case 2:18-cv-00546-JRG Document 89 Filed 01/02/20 Page 3 of 6 PageID #: 4060



 Current          Amended         Event
 Deadline         Deadline

 June 8,                          *File Motions to Strike Expert Testimony (including Daubert
 2020                             Motions)

                                  No motion to strike expert testimony (including a Daubert motion)
                                  may be filed after this date without leave of the Court.

 June 8,                          *File Dispositive Motions
 2020
                                  No dispositive motion may be filed after this date without leave of
                                  the Court.

                                  Motions shall comply with Local Rule CV-56 and Local Rule CV-7.
                                  Motions to extend page limits will only be granted in exceptional
                                  circumstances. Exceptional circumstances require more than
                                  agreement among the parties.

 June 1,                          Deadline to Complete Expert Discovery
 2020

 May 18,                          Serve Disclosures for Rebuttal Expert Witnesses
 2020

 April 27,                        Deadline to Complete Fact Discovery and File Motions to Compel
 2020                             Discovery

 April 27,                        Serve Disclosures for Expert Witnesses by the Party with the Burden
 2020                             of Proof

 April 8,                         Comply with P.R. 3-7 (Opinion of Counsel Defenses)
 2020

 March 18,                        * Claim Construction Hearing - 1:30 p.m. in Marshall, Texas before
 2020                             Judge Rodney Gilstrap

 March 4,                         *Comply with P.R. 4-5(d) (Joint Claim Construction Chart)
 2020

 February                         *Comply with P.R. 4-5(c) (Reply Claim Construction Brief)
 26, 2020

 February                         Comply with P.R. 4-5(b) (Responsive Claim Construction Brief)
 19, 2020




for Response to Dispositive Motions, the deadline for Response to Dispositive Motions controls.
                                                        -3-
    Case 2:18-cv-00546-JRG Document 89 Filed 01/02/20 Page 4 of 6 PageID #: 4061



    Current       Amended      Event
    Deadline      Deadline

    February 5,                Comply with P.R. 4-5(a) (Opening Claim Construction Brief) and
    2020                       Submit Technical Tutorials (if any)

                               Good cause must be shown to submit technical tutorials after the
                               deadline to comply with P.R. 4-5(a).

    February 5,                Deadline to Substantially Complete Document Production and
    2020                       Exchange Privilege Logs

                               Counsel are expected to make good faith efforts to produce all
                               required documents as soon as they are available and not wait until
                               the substantial completion deadline.

    January 22,                Comply with P.R. 4-4 (Deadline to Complete Claim Construction
    2020                       Discovery)

    January 20,                File Response to Amended Pleadings
    2020

    January 6,                 *File Amended Pleadings
    2020
                               It is not necessary to seek leave of Court to amend pleadings prior to
                               this deadline unless the amendment seeks to assert additional patents.

    December                   Comply with P.R. 4-3 (Joint Claim Construction Statement)
    30, 2019

    December      January 6,   Deadline to serve claim construction expert report and/or declaration
    30, 2019      2020

    December                   Comply with P.R. 4-2 (Exchange Preliminary Claim Constructions)
    4, 2019

    December                   Deadline to disclose name of any expert who will provide claim
    4, 2019                    construction expert report and/or declaration

    November                   Comply with P.R. 4-1 (Exchange Proposed Claim Terms)
    13, 2019

    November                   Comply with Standing Order Regarding Subject-Matter Eligibility
    1, 2019                    Contentions 3




3
 _http://www.txed.uscourts.gov/sites/default/files/judgeFiles/EDTX%20Standing%20Order%20Re%20Subject%20Ma
tter%20Eligibility%20Contentions%20.pdf
                                                         -4-
 Case 2:18-cv-00546-JRG Document 89 Filed 01/02/20 Page 5 of 6 PageID #: 4062



 Current       Amended       Event
 Deadline      Deadline

 November                    Comply with P.R. 3-3 & 3-4 (Invalidity Contentions)
 1, 2019

 November                    *File Proposed Protective Order and Comply with Paragraphs 1 & 3
 6, 2019                     of the Discovery Order (Initial and Additional Disclosures)

                             The Proposed Protective Order shall be filed as a separate motion
                             with the caption indicating whether or not the proposed order is
                             opposed in any part.

 November                    *File Proposed Discovery Order
 1, 2019
                             The Proposed Docket Control Order and Proposed Discovery Order
                             shall be filed as separate motions with the caption indicating whether
                             or not the proposed order is opposed in any part.

 October 30,                 *File Proposed Docket Control Order
 2019
                             The Proposed Docket Control Order and Proposed Discovery Order
                             shall be filed as separate motions with the caption indicating whether
                             or not the proposed order is opposed in any part.

 November                    Join Additional Parties
 6, 2019

 September                   Comply with P.R. 3-1 & 3-2 (Infringement Contentions)
 6, 2019
(*) indicates a deadline that cannot be changed without showing good cause. Good cause is
not shown merely by indicating that the parties agree that the deadline should be changed.

                                ADDITIONAL REQUIREMENTS

        Mediation: While certain cases may benefit from mediation, such may not be appropriate
for every case. The Court ORDERS the Parties to file a Joint Notice indicating whether the case
should be referred for mediation by December 26, 2019. As a part of such Joint Notice, the Parties
should indicate whether they have a mutually agreeable mediator for the Court to consider. If the
Parties disagree about whether mediation is appropriate, the Parties should set forth a brief statement
of their competing positions in the Joint Notice

        Summary Judgment Motions, Motions to Strike Expert Testimony, and Daubert
Motions: For each motion, the moving party shall provide the Court with two (2) hard copies of the
completed briefing (opening motion, response, reply, and if applicable, sur-reply), excluding
exhibits, in D-three-ring binders, appropriately tabbed. All documents shall be single-sided and must
include the CM/ECF header. These copies shall be delivered to the Court within three (3) business
days after briefing has completed. For expert-related motions, complete digital copies of the relevant
                                                 -5-
 Case 2:18-cv-00546-JRG Document 89 Filed 01/02/20 Page 6 of 6 PageID #: 4063



expert report(s) and accompanying exhibits shall be submitted on a single flash drive to the Court.
Complete digital copies of the expert report(s) shall be delivered to the Court no later than the
dispositive motion deadline.

        Indefiniteness: In lieu of early motions for summary judgment, the parties are directed to
include any arguments related to the issue of indefiniteness in their Markman briefing, subject to the
local rules’ normal page limits.

        Motions for Continuance: The following excuses will not warrant a continuance nor justify
a failure to comply with the discovery deadline:

(a)    The fact that there are motions for summary judgment or motions to dismiss pending;

(b)    The fact that one or more of the attorneys is set for trial in another court on the same day,
       unless the other setting was made prior to the date of this order or was made as a special
       provision for the parties in the other case;

(c)    The failure to complete discovery prior to trial, unless the parties can demonstrate that it was
       impossible to complete discovery despite their good faith effort to do so.

       Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on the
DCO shall take the form of a motion to amend the DCO. The motion to amend the DCO shall
include a proposed order that lists all of the remaining dates in one column (as above) and the
proposed changes to each date in an additional adjacent column (if there is no change for a date the
proposed date column should remain blank or indicate that it is unchanged). In other words, the
DCO in the proposed order should be complete such that one can clearly see all the remaining
deadlines and the changes, if any, to those deadlines, rather than needing to also refer to an earlier
version of the DCO.

       Proposed DCO: The Parties’ Proposed DCO should also follow the format described above
under “Amendments to the Docket Control Order (‘DCO’).”


      So Ordered this
      Dec 31, 2019




                                                -6-
